DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 8/5/2021. All changes made to the claims have been entered. Accordingly, Claims 1, 3, 6, 8, 12, 14, 18-20 are currently pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 12, 18, 19, 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0120634).


Regarding claim 1, 6, 12, 19, 20, Lee discloses a wireless communication method, wherein the method is applied to a terminal in connected mode (a WTRU monitor a PDCCH for a DCI masked with a P-RNTI in idle mode and/or in connected mode and a DCI for scheduling of a NR-PDSCH carrying a paging message may be used for a direct indication related to system information updates and a processor in association with software may be used to implement a transceiver for use in a WTRU, UE, terminal, base station, RNC or any host computer, [0072] and [0120]-[0121] and [0162] and [0031]-[0032] and [0021] and  figure 1A and figure 1B), and the method comprises:
	receiving, by the terminal device, dedicated signaling sent by a network device, wherein the dedicated signaling comprises an updated system broadcast information (a DCI…may be used for a direct indication related to system information update…The direct indication may include one or more of the following: (1) system information update (e.g., MIB, RMSI update and/or OSI update); (2) the number of SS block in an SS burst change or update; (3) update of SS burst duty cycle; (4) public alarming (e.g., ETWS, CMAS, etc.), [0120]-[0121] and [0021])
obtaining, by the terminal device, the updated system broadcast information according to the dedicated signaling directly (a DCI…used for a direct indication related to system information update and the rest of DCI bits may be used for direct indication and DCI carries direct indication of system information update, [0120]-[0121]).

a DCI…used for a direct indication related to system information update and the rest of DCI bits may be used for direct indication and DCI carries direct indication of system information update, [0120]-[0121] and [0079]).

4.	Claims 3, 8, 14, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Pelletier et al. (US 2011/0134774).
Regarding claim 3, 8, 14, Lee fails to disclose first indication information used to instruct the terminal device to stop monitoring a downlink control channel through P-RNTI and/or SI-RNTI. In a similar field of endeavor, Pelletier discloses a WTRU receives an activation/deactivation command such as an Activation/Deactivation MAC CE deactivating the concerned SCell (receiving, by the terminal device, first indication information sent by the network device, [0135] and [0057] and [0074]-[0075]) and when the WTRU deactivates a concerned SCell, the WTRU stop monitoring PDCCH (if configured for PDCCH  reception) for grants and assignments (scrambled by SI-RNTI, P-RNTI, or the like) on DL resources (wherein the first indication information is used for instructing the terminal device to stop monitoring a downlink control channel through a paging-radio network temporary identifier (P-RNTI) and/or a system information-radio network temporary identifier (Sl-RNTI), [0126] and [0178]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8, 12, 14, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 10904734) disclosing a method for informing UEs in RRC_connected about a system information change (abstract and col8 lines 1-16 and col 13 lines 35-65 and figure 6 and figure 8).
Maattanen et al. (US 2018/0234826) disclosing transmitting an update signal in the form of a DCI message transmitted via PDCCH enabling the wireless device to receive the update indication information directly in the DCI message ([0072] and [0069])
Kim et al. (US 2020/0383084) disclosing a specific 1-bit flag be configured in the DCI format to indicate whether the DCI includes SI update information ([0128]-[0132] and claim 3)
Lee et al. (US 2020/0305129) disclosing a WTRU monitor nPDCCH common search space to receive a DCI with P-RNTI for SI update ([0212])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/NGUYEN H NGO/Examiner, Art Unit 2473